Citation Nr: 0945851	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1969 until March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's original claims file, to include his service 
treatment records, is missing and presumed lost. A rebuilt 
claims file was established in 2004.  Where records in the 
control of the VA are unavailable due to no fault of the 
Veteran the duty to notify and assist is heightened. Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  Additionally, under 
such circumstances, there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule. Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

As an initial matter, the record reflects there may be 
additional relevant private treatment records which have not 
been obtained.  Specifically, a May 2006 private record 
indicated the Veteran treated his cervical spine at a local 
physical therapy place.  These records are relevant and 
should be obtained.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In the 
present case, the Veteran has submitted evidence of a current 
cervical spine disability.  He has also provided testimony of 
a football injury during service in which he injured his 
neck.  The Veteran is competent to describe an injury during 
service.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  
Furthermore, the Board finds the Veteran's testimony to be 
credible as there are no conflicting statements in the record 
nor is there any evidence suggesting the Veteran was 
mistaken. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 
2006).  In fact, the Veteran's report of a football injury 
during service was provided to medical professionals with the 
purpose of treating the condition prior to the time he filed 
his claim.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Given the above, without further clarification, the Board is 
without medical expertise to ascertain whether any current 
neck disability is related to service. Therefore, the Board 
finds that a VA examination and medical opinion is necessary 
for the purpose of determining the relationship, if any, 
between the accident in service and the claimed condition.  
Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, 
during the September 2009 Board hearing, the Veteran alleged 
his left hand disability was related to the cervical spine 
disability.  As such, the Board cannot proceed with the left 
hand claim until there has been final adjudication of the 
Veteran's cervical spine claim. See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994); also Schroeder v. West, 212 
F.3d 1265 (Fed. Cir 2000) (Both holding that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).  Thus, adjudication of 
the left hand claim will be held in abeyance pending further 
development and adjudication of the Veteran's claims of 
entitlement to service connection for cervical spine.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for a cervical 
spine disability.  The RO/AMC shall then 
attempt to obtain and associate with the 
claims file any records identified by the 
Veteran that are not already associated 
with the claims file.  The RO/AMC should 
specifically request private physical 
therapy records and associate these 
records with the claims file.

2.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any cervical 
spine disability that may be present.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following: 
Whether it is at least as likely as not (a 
50% probability or more) that any 
diagnosed cervical spine disability, is 
related to any event or incident in 
service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  The RO/AMC shall take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

4.  When the development requested has 
been completed, the claims should again be 
reviewed by the RO on the basis of the 
additional evidence.  In readjudicating 
the claim for service connection for the 
left hand, the RO should specifically 
consider the outcome of the claim for 
service connection for the cervical spine.  
If the benefits sought are not granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


